“rmiTE   ~TTOMNICY             GENERAL
                              OF     TEXAS
                              AUTC1TIN   11. TEXAS
PRICE  DANIEL
ATTORNEYGENERAL               November 21, 1949

        Hon. Perry L. Jones              Opinion No. V-950.
        County Attorney
        Travis County                    Rex The eligibilityof elected
        Austin, Texas                        county officials and public
                                             school teachers for cover-
                                             age under workmen's compen-
        Dear Sir:                            sation for county employees.
                  We refer to your letter which In substance
        reads as follows:
                   "Does H.B. No. 611, Acts 5lst Legisla-
              ture, 1949, (Article83Ogc, V.C.S.) involving
              workmen's compensationfor county employees,
              cover elected officials of the county?
                   "Section 2, subsection2 of this bill
              provides '"Employee"shall mean every person
              in the service of the county who has been ap-
              t;?;;; in acc:rdancewith the provisions of
                        . .    This appears to me to ellm-
              lnate thi elected officials,however, the
              question has been raised that an elected of-
              ficials might resign or die, in which case
              the person succeedinghim would be 'appoint-
              ed in accordancewith the provisions of the
              law.'
                   "Second question: Does this Section
              apply to school teachers in the county?
                   "In my opinion school teachers are em-
              ployees of the local school districts, or
              possibly of the State and not of the county."
                  Article III, Section 60, Constitutionof Texas,
        (H.J.R. 30, Acts 50th Leg., 1947) reads in part:
                   "The Legislature shall have the power to
              pass such laws as may be necessary to enable
              all counties of this State to provide Work-
              men's CompensationInsurance, . . . for all
                                                        .




Hon. Perry L. Jones, page 2 (V-950)


     county employees as inWits judgment is neces-
     sary or required . . .
          Pursuant to this amendment,House Bill 611
(Art. 83Ogc), enabling counties to provide work.ments
compensationinsurance for "county employees"was en-
acted.
          One of the primary rules of statutory con-
struction is that words in common use, when contained
in a statute or Constitution,will be read according
to their natural, ordinary and popular meaning, unless
a contrary intention is clearly apparent from the con-
text. 59 Tex. Jur. 197, Statutes, Sec. 105. This
rule Is sanctionedIn Article 10, Vernon's CXvil Stat-
utes. Furthermore,constitutionalprovisionsmay be
read into a statute to remove uncertaintiesand In or-
der to restrict literalism to proper bounds. 39 Tex.
Jur. 157, Stat., Sec. 86.  So the operation of language
employed by the Legislaturein an enactmentmay be re-
strained, though literally It may be susceptibleof a
broader meaning which would conflict with the Constltu-
Mon.
          In Webster's New InternationalDQtionary
(SecondEdition), "employee"is defined as One employ-
ed by another, one who works for wages or salary in the
service of an employer;--disting.from official or of-
ficer."
          In the common language and thinking of the
people of this State in 1947 when they adopted Article
III, Section 50, the words 'countyemployees"did not
mean county officials,elective or appointive. Nor
does the context of the constitutionalprovision au-
thorize the attachment to those words of a meaning
different or foreign to that usually and commonly ap;;
plied thereto. We think the words county employees
as used in the amendmentwhen given their common, or-
dinary and popular meaning cannot reasonablybe con-
strued to cover or Include county elective or appolnt-
ive officials.
          The purpose of the amendment being to author-
ize enactment of workmen's compensationlaws for county
employees as dlstlngulshedfrom county officials,it
follows that the provisions in Article 83Ogc, including
Section 2, subsection2, defining 'employee",should be
1   .




    Hon. Perry L. Jones, page 3 (V-950)


    construed in harmony and not at variance with the consti-
    tutional law on the subject. It is our opinion that Ar-
    ticle 83Ogc (H.B. 611) does not cover county officers,
    elective or appointive.
              That a school district 1s a political subdivi-
    sion of the State 1s well established. Love v. City of
    Dallas, 120 Tex. 351 40 S.W.2d 20 (19317; Hatcher v.
    State, 125 Tex. 84, 41 S.W.2d 499 (1935); Lewis v. I.S.D.
    mty     of Austin, 139 Tex. 83, 161 S.V.2d 450 (1942).
    bnder Texas 1aws, public school district teachers con-
    tract their employmentswith the board of trustees of
    the school district in which they teach. Their salaries
    are paid from school funds and not county funds. Art.
                  Senate Bills 116, 117, Acts 51st Leg.,
           It is our opinion that neither the constitutloaal
    amen&ent as herein consideredand construed,nor Arti-
    cle 83ogc, were contemplatedto cover school teachers in
    the county. Teachers, not being county employees in any
    sease of the words, are not covered by H.B. 611.
                         SUMMARY
             House Bill No. 611, Acts 1st Legisla-
         turt$ 1949 (Art. 8304c, V.C.S. applicable
         to County employees does not cover county
         officials,elective or appointlve, or school
         district teachers in the county.
                                       Yours very truly,
                                    ATTORNEY GERXUL OF TEXAS



                                          Chester E. Ollisoa
    CEo:mv:bh                                      Assistant


                                    APPROVED
                                          9Pe
                                   @=
                                    FIRST ASSISTAIFX’
                                    ATTORNEY OENERAL